Citation Nr: 1606272
Decision Date: 02/18/16	Archive Date: 04/01/16

DOCKET NO. 08-29 840A )  DATE FEB 18 2016 


On appeal from the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky 


THE ISSUES 

1. Entitlement to service connection for a recurrent headache disorder to include migraine. 

2. Entitlement to service connection for a recurrent pulmonary disorder to include chronic obstructive pulmonary disease (COPD) and a right upper lobe granuloma. 


REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD 

J. T. Hutcheson, Counsel 


INTRODUCTION 

The Veteran is the appellant in the instant appeal. He had active service from May 1972 to May 1976 and from October 1980 to October 1998. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Jackson, Mississippi, Regional Office which, in pertinent part, denied service connection for headaches. In June 2010, the Jackson, Mississippi, Regional Office, in pertinent part, denied service connection for COPD. In June 2014, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a headache disorder and remanded the issues of service connection for both a headache disorder and COPD to the Louisville, Kentucky, Regional Office (RO) for additional action. The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files. This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record. 

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 


FINDINGS OF FACT 

1. Migraine originated during active service. 

2. COPD with a right upper lobe granuloma originated during active service. 


CONCLUSIONS OF LAW 

1. The criteria for service connection for migraine are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015). 

2. The criteria for service connection for COPD with a right upper lobe granuloma are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 


I. Duty to Notify and to Assist 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. In this decision, the Board grants the service connection for both migraine and COPD with a right upper lobe granuloma. As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify and to assist is necessary. 


II. Service Connection for a Recurrent Headache Disorder 

The Veteran asserts that he initially manifested recurrent headaches during active service. 

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran's service treatment records reflect that he was treated for variously diagnosed headaches on multiple occasions. An August 1974 treatment entry notes that the Veteran complained of headaches and frontal area pressure. A November 1983 treatment entry reports that the Veteran complained of headaches. A January 1984 treatment entry states that the Veteran complained of headaches and dizziness. An April 1987 treatment record conveys that the Veteran complained of headaches. An assessment of sinus headaches was advanced. An April 1992 treatment record states that the Veteran complained of headaches of one to two weeks' duration. An assessment of "muscle contraction/tension headaches" was advanced. A September 1994 treatment record notes that the Veteran complained of headaches of three days' duration. An assessment of vascular headaches was advanced. The report of the Veteran's January 1997 service retirement examination states that the Veteran complained of frequent headaches. 

The report of an August 2014 VA neurological examination states that the Veteran was diagnosed with migraine including migraine variants. The VA physician commented that "[m]igraine recurring 1-2 times a month with prostrating attacks every few months" and "onset appears to be in service." 

The Veteran was diagnosed with headaches during active service and upon the most recent VA neurological examination of record. The VA examiner opined that the Veteran's recurrent migraine originated during active service. In the absence of any evidence to the contrary, the Board concludes that service connection is now warranted for migraine. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


III. Service Connection for a Recurrent Pulmonary Disorder 

The Veteran asserts that his recurrent pulmonary disorder originated during active service. 

The Veteran's service treatment records reflect that he was diagnosed with a pulmonary disorder during active service. An August 1988 chest X-ray study revealed a calcified right upper lobe granuloma. 

A June 2001 VA chest X-ray study show "a stable right upper lobe calcified granuloma." A May 2008 VA chest X-ray study revealed findings consistent with both a right upper lobe granuloma and "some degree of COPD." 

The report of an August 2014 VA pulmonary examination states that the Veteran was diagnosed with COPD. The VA physician commented that "[h]istorically, the first manifestation of the COPD occurred while on active duty." 

The Veteran was diagnosed with a right upper lobe granuloma during active service and was subsequently diagnosed by VA physicians with both a right upper lobe granuloma and COPD following service separation. A VA examiner opined that the Veteran's recurrent COPD originated during active service. In the absence of any evidence to the contrary, the Board concludes that service connection is now warranted for COPD with a right upper lobe granuloma. 38 U.S.C.A. § 5107; 38 C.F.R. §3.102. 


ORDER 

Service connection for migraine is granted. 

Service connection for COPD with a right upper lobe granuloma is granted. 


BRADLEY W. HENINGS 
Veterans Law Judge, Board of Veterans' Appeals 



